DETAILED ACTION

	Acknowledgment is made of the response filed on 11/16/2020.  Claims 1-19 are currently pending

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hogerton et al (US 2010/0285398) (hereinafter referred to as ‘Hogerton’).
Hogerton teaches
Regarding claim 8, a tamper evident label comprising:
a tamper indicating composite layer capable of indicating tampering, wherein the composite layer includes a foil material etched with at least one of verbiage and graphics, and a layer of removable adhesive (adhesive 40) proximate the tamper indicating layer (figure 1b).




Allowable Subject Matter
Claims 1-7 and 14-19 are allowed.

Claims 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or fairly suggest either alone or in combination thereof
Regarding claim 1, a stored value card and carrier system, the system comprising: 
a carrier;
a stored value card attached to the carrier; and
a label adhered to at least one of a portion of the stored value card, a portion of the carrier, and/or an insert contained within the carrier, wherein the label includes a foil layer with etched text, etched graphics, or both formed thereon, and an adhesive layer,
wherein at least partial removal of the label at least partially distorts the etched text, etched graphics, or both to optically indicate tampering with the system;
Regarding claim 9, the label of claim 8, wherein the foil material includes a holographic engraving layer coupled to a holographic metallization layer, wherein the foil material produces an optical effect layer that becomes distorted when the tamper evident label is stretched;
Regarding claim 10, the label of claim 8, further comprising a printable film assembly comprising:

a polymeric film layer coupled to the break-away coating layer;
regarding claim 14, a stored value card containing a tamper evident label comprising:
a stored value card including data comprising at least one of a PIN, PAN, name, or other identifying information; and
at least one tamper evident label adhered to at least one of a portion of the stored value card, the at least one tamper evident label capable of indicating tampering, wherein
the label includes a foil layer with etched text, etched graphics, or both formed thereon, and
wherein the label is configured such that at least partial removal of the label at least partially distorts the etched text and or graphics of the foil layer to optically indicate tampering with the stored value card.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARA ALZAIDA FRANKLIN whose telephone number is (571)272-2389.  The examiner can normally be reached on Jamara.franklin@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







February 22, 2021
JAF
/JAMARA A FRANKLIN/Primary Examiner, Art Unit 2876